          Case 4:21-cv-00061-LPR Document 13 Filed 07/29/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

OLIVER W. HART                                                                       PETITIONER

v.                                Case No. 4:21-cv-00061-LPR

DEXTER PAYNE, director of the
Arkansas Division of Correction                                                     RESPONDENT

                                              ORDER

       The Court has received findings and a recommendation from Magistrate Judge Patricia S.

Harris. After a careful review of the findings and recommendation, the timely objections received

thereto, and a de novo review of the record, the Court concludes that the findings and

recommendation should be, and hereby are, approved and adopted in their entirety as this Court’s

findings in all respects. The petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254 filed

by petitioner Oliver W. Hart is dismissed. All requested relief is denied, and judgment will be

entered for respondent Dexter Payne. In accordance with Rule 11(a) of the Rules Governing

Section 2254 Cases in the United States District Courts, a certificate of appealability is also denied

because Mr. Hart cannot make a “substantial showing of the denial of a constitutional right.” See

28 U.S.C. § 2253(c)(2).

       IT IS SO ORDERED this 29th day of July 2021.



                                                      ____________________________________
                                                      LEE P. RUDOFKSY
                                                      UNITED STATES DISTRICT JUDGE
